 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     SOPHIA WHITING
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Sophia_Whiting@fd.org
 7

 8   Counsel for Defendant MARTINEZ

 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 19-716 JD
15                      Plaintiff,                         STIPULATION AND [PROPOSED]
                                                           ORDER TO VACATE DETENTION
16              v.                                         HEARING AND SET STATUS
                                                           CONFERENCE AND TO EXCLUDE
17      JUAN MARTINEZ,                                     TIME FROM DECEMBER 23, 2019,
                                                           TO JANUARY 8, 2020
18                      Defendant.
19

20

21
             The above titled matter is currently scheduled for a detention hearing on December 24,
22
     2019, at 10:30 a.m. Defense counsel agrees to waive detention findings without prejudice at
23
     this time. The government has begun to provide discovery to the defense.
24
             Accordingly, the parties jointly request that the presently scheduled detention hearing
25
     be vacated and that the matter be set to January 8, 2020, at 10:30 a.m. before Judge Donato for
26
     a status hearing, or as soon thereafter the Court is available.
27
             The parties further stipulate that the time between December 23, 2019, and January 8,
28
     2020, be excluded for effective preparation of counsel pursuant to 18 U.S.C.

     [PROPOSED] STIPULATED ORDER
 1   § 3161(h)(7)(B)(iv). The parties further agree, and ask the Court to find, that the requested
 2   exclusion of time are in the interests of justice and outweigh the best interest of the public and
 3   the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
 4             IT IS SO STIPULATED.
 5                    December 23, 2019                   DAVID L. ANDERSON
 6                    Dated                               United States Attorney
                                                          Northern District of California
 7
                                                                    /S
 8
                                                          CHRISTINA LIU
 9                                                        Assistant United States Attorney

10

11                    December 23, 2019                   STEVEN G. KALAR
                      Dated                               Federal Public Defender
12                                                        Northern District of California
13
                                                                    /S
14                                                        SOPHIA WHITING
                                                          Assistant Federal Public Defender
15

16

17             IT IS SO ORDERED.

18
                    12/24/2019
19                  Dated                                THOMAS S. HIXSON
                                                         United States Magistrate Judge
20

21

22

23

24

25

26

27

28


     [PROPOSED] STIPULATED ORDER
                                                     2
